Title: From Thomas Jefferson to Thomas Mann Randolph, 19 May 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia May 19. 97.
                    
                    I inclose you a copy of the President’s speech. Before that was delivered the dispositions of all the members from every quarter seemed averse from war. But that disposition appears to be changing, and those are taking the hue of the speech who wish the Executive to be the sole power in the government. The Republican interest has lost by the changes in the last election, particularly by those in our state. The struggle to keep us, while pretending to negociate for peace, from provoking war by putting ourselves into all it’s attitudes will be arduous and doubtful. It would not be so doubtful if all were present; but many of the most distant members are absent, and chiefly of those who are either peaceable or moderate.—Flour is from 8 1/2 to 9. Doll. Good James river tobacco 8 1/2 to 9 D. I have not yet been able to sell mine which I hold at 11. Dol. They admit that price has been given for the best hogsheads of old tobacco and tho’ I have offered a credit equivalent to September (when it would be considered as old tobacco) yet I have not been able to engage. I think I shall keep it on hand till then rather than give up such a difference. Hereafter I will make my money engagements for September instead of July as there is a loss of 25. per cent in selling before September. I believe I could now sell for 10. or perhaps 101/2 Doll. on the credit I have offered of 2. 4. and 6 months, a third payable at each epoch, and the notes would be discountable 2. months before due. I have mentioned always in my propositions your tobacco if it should come, so that if you chuse it it shall go with mine. But I should wish your instructions how far such terms of paiment would suit you. I should have had less difficulty but that there is really none of the purchasers but Lieper I would trust so long. We all expect a session more or less short. I shall be happy to hear how your health is and that of the children, who I presume are still with you. I am impatient to meet you all at Monticello, and to exchange the turbulence and hatred of faction for the delights of domestic affection and tranquility. Adieu affectionately
                    
                    
                        P.S. There is not a single voice heard for embargo of any kind, so that the exporters may be tranquil on that subject.
                    
                